Exhibit 10.1 Polar Petroleum Corp. May 20th, 2013 DANIEL K. DONKEL 3000 N. Atlantic Ave. 6th Floor. Daytona Beach, FL32114 Re:Letter of Intent Dear Mr. Donkel and Mr. Cade: This letter outlines certain basic, key business points of the proposed business transaction between the Seller of said property and Polar Petroleum Corp. (Purchaser), pursuant to which Seller will sell to Purchaser and Purchaser will purchase from Seller the property described herein. Seller: Daniel K. Donkel and Samuel H. Cade Purchaser: Polar Petroleum Corp. Property: North Point Thomson Leases (See Exhibit “A” for LeaseDescriptions) Use: To acquire lease acreage, drill and develop named leases & increase profit on all assets. Purchase Price: The total purchase price is $1,100,000, together with retention by Donkel/Cadeof an aggregate 4.00% ORRI in each of the Point Thomson Leases. The$1,100,000 purchase price would be paid $100,000 in cash at closing, and the remaining $1,000,000 would be evidenced by a promissory note which provides for eight (8) quarterly payments of $125,000 plus interest at the rate of 0.30% per annum. There would be a grace period of 10 days for each installment payment before default in payment occurs, with a default interest rate of twelve percent (12%) per annum. 1 Earnest Money: Purchaser and Seller agree that no earnest monies are due on this sale. Closing: Closing shall be at such time as agreed to by the parties hereto, but in no event later than 06/14/2013. Commission: Purchaser and Seller agree that no commissions are due on this sale. Contract: Purchaser and Seller agree to use best efforts to negotiate a full contract containing all terms and conditions within fifteen (15) days from the date of this letter of intent or as soon thereafter as possible, but in no event later than the Closing .This contract shall govern the sale/purchase described herein and as such must be acceptable to all parties. Sincerely, By: /s/ Daniel Walker Polar Petroleum Corp. The above terms are acceptable to the undersigned: By:/s/ Daniel K.Donkel&By:/s/ Samuel H. Cade Daniel K.Donkel Samuel H. Cade 2 Exhibit “A” Project Descriptions This document summarizes pertinent information with respect to the various Alaska Oil and Gas Leases owned by Daniel K. Donkel and Samuel H. Cade which they have designated the North Point Thomson Leases: A.NORTH POINT THOMSON (6 Leases) LeaseDates ADL # Tract # Effective Expiration Acres
